     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Joseph M. Ortuno
 3   Nevada State Bar No. 11233
     jortuno@wl-llp.com
 4
     WATKINS & LETOFSKY, LLP
 5   8215 S. Eastern Avenue, Suite 265
     Las Vegas, NV 89123
 6   Office: (702) 901-7553; Fax: (702) 974-1297
 7
     Attorneys for Plaintiff, Harlod Cee Heckendorn
 8
                                 UNITED STATES DISTRICT COURT
 9
10                                        DISTRICT OF NEVADA

11   HARLOD CEE HECKENDORN,                                Case No.: 2:15-cv-02332-RFB-PAL
12                          Plaintiff;
13          vs.                                            STIPULATION AND ORDER TO
                                                           DISMISS WITH PREJUDICE
14   ELDORADO RESORTS CORPORATION, a
     Florida corporation; MICHAEL MARRS;
15   KRISTEN BECK; DOMINIC TALEGHANI;
     AND DOES 1-50, inclusive;
16
                            Defendants.
17
18
19
            Plaintiff Harold Cee Heckendorn and Defendant Eldorado Resorts Corporation, et al., by
20
     and through their undersigned counsel, hereby stipulate that all claims Plaintiff had, or may have
21
     had, against Defendants that are contained herein, reasonably related to, or could have been brought
22
     in the above-captioned action, are hereby dismissed with prejudice in their entirety.
23
            Each party to bear their own fees and costs.
24
                                                                IT IS SO ORDERED:
25
     //
26
     //
27                                                              ________________________________
                                                                RICHARD F. BOULWARE, II
28                                                              UNITED STATES DISTRICT JUDGE
                                                                DATED this 5th day of November, 2019.




                   STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
                                         -1-
     Dated: November 4, 2019               Dated: November 4, 2019
 1
     Respectfully submitted,               Respectfully submitted,
 2
 3
 4   /s/ Joseph M. Ortuno                  /s/ Jill Garcia
     Daniel R. Watkins, Esq.               Anthony L. Martin, Esq.
 5   Joseph M. Ortuno, Esq.                Jill Garcia, Esq.
     WATKINS & LETOFSKY, LLP               OGLETREE, DEAKINS, NASH, SMOAK &
 6                                         STEWART, P.C.
 7   Attorneys for Plaintiff               Attorneys for Defendants
 8
 9
                                       ORDER
10
             IT IS SO ORDERED.
11
12                                           Dated: _____________________, 2019.
13
14
                                             ___________________________________
15
                                             UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                   STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
                                         -2-
